Exhibit 10.1

 

AMENDMENT TO

 

CERTAIN AGREEMENTS

 

BETWEEN

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

AND

 

SELECTED EXECUTIVES

 

AND DIRECTORS

 

WHEREAS, Dover Downs Gaming & Entertainment, Inc. (the “Company”) has heretofore
entered into certain Non-Compete or Employment and Non-Compete Agreements with
the following executives and directors (each, an “Individual”):  Henry B. Tippie
dated as of June 16, 2004; Denis McGlynn dated as of February 13, 2006; Timothy
R. Horne dated as of February 13, 2006; Klaus M. Belohoubek dated as of
February 13, 2006; and Edward J. Sutor dated as of February 13, 2006, providing
for payment of a Change in Control Fee on the date of a Change in Control and
certain other benefits, and for executives only, the provision of certain
payments and benefits during a specified “Extension Period” following a Change
in Control, including in the event the executive’s employment is terminated
during the Extension Period (each, an “Agreement”); and

 

WHEREAS, the Agreements were partially in consideration of certain restrictive
covenants regarding Individual’s activities following a Change in Control; and

 

WHEREAS, the Company desires to amend each of the Agreements, with the
concurrence of each of the Individuals who are parties to such Agreements,
effective as of January 1, 2008, to reflect the requirements of section 409A of
the Internal Revenue Code (the “Code’) and the regulations thereunder.

 

NOW THEREFORE, in consideration of the promises and mutual covenants herein, the
Company and each of the Individuals, with respect to his Agreement, hereto agree
as follows:

 

1.             Notwithstanding the Agreement’s definition of a “Change in
Control”, an event shall not constitute a Change in Control for purposes of the
Agreement unless and until it also satisfies the definition of a change in
control under Treas. Reg. § 1.409A-3(i)(5) (or such other applicable regulations
or guidance issued by the Internal Revenue Service pursuant to Code section
409A).

 

2.             The Individual’s “Date of Termination” for purposes of his
Agreement means the date on which the Individual has a “separation from service”
with the Company within the meaning of Treasury Reg. § 1.409A-1(h) or any
successor thereto.

 

--------------------------------------------------------------------------------


 

3.             Any payment or reimbursement by the Company of the Individual’s
costs or expenses, including without limitation fees and expenses of the
Independent Tax Counsel engaged with respect to the determination of the
“Parachute Gross-Up”, shall be made promptly upon such evidence of costs and
expenses incurred, or fees and expenses paid, as the Company may reasonably
require, but in no event later than the end of the calendar year following the
calendar year in which the cost, fee or expense was incurred. The amount of such
cost, fee or expense eligible for payment/reimbursement in any calendar year
shall not affect the costs, fees and expenses eligible for payment/reimbursement
in any other calendar year, and shall not be subject to liquidation or exchange
for another benefit.

 

4.             With respect to the Parachute Gross-up payment or payments on
account of possible excise tax under Section 4999 of the Code described in
Section 3 of each Agreement, (i) any initial Parachute Gross-up payment shall be
made not later than the time of the corresponding payment or benefit giving rise
to the underlying Section 4999 excise tax, even if the payment of the excise tax
is not required under the Code until a later time, and (ii) any payment of an
Underpayment (as described in Section 3 of each Agreement) by the Company, or
reimbursement to the Executive of taxes relating to the Underpayment, shall be
made as soon as practicable in accordance with the terms of the Agreement but in
no event later than the end of the calendar year following the calendar year in
which the Executive remits the taxes relating to the Underpayment.”

 

5.             With respect to each Employment and Non-Compete Agreement,
(a) the commitment to extend welfare benefits set forth in Section 3(d) during
the Extension Period following a Change in Control cannot be liquidated or
exchanged for another benefit, and (b) the lump sum benefit described in
Section 3(c)(iii) payable in the event the executive’s employment is terminated
is revised such that the payment shall be made upon the Change in Control.

 

6.             In the event that Individual is a Specified Employee (see
paragraph 7 of this Amendment) as of his Date of Termination from the Company,
and notwithstanding anything in the Agreement to the contrary, any amount of
benefit (a) to which he is entitled (whether under his Agreement or otherwise)
by reason of his separation from service but before the six-month anniversary of
his Date of Termination and (b) which, if so paid or provided, would constitute
payment of a “deferral of compensation” within the meaning of section 409A of
the Code that would not comply with section 409A(a)(2) of the Code (or any
successor thereto) shall instead be paid or provided on the Delayed Payment
Date. For purposes of each Individual’s Agreement, amounts payable under his
Agreement shall be deemed not to be a “deferral of compensation” subject to Code
section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short term deferrals”) and (b)(9) (“separation pay
plan”), and other applicable provisions of Treasury Regulation Sections 1.409A-1
through A-6 (or any successor to any of the foregoing provisions). To the extent
that any provision of an Agreement would, if enforced as written, cause adverse
tax consequences to either Individual or the Company under section 409A of the
Code, the parties shall work together in good faith to seek to avoid, or
minimize, such consequences.

 

2

--------------------------------------------------------------------------------


 

7.             For purposes of this Amendment and each Agreement,

 

(a)           a “Specified Employee” shall mean an individual who, on his Date
of Termination with the Company or a successor, is a “specified employee” within
the meaning of section 409A(a)(2)(B)(i) of the Code for whom a payment due to a
separation from service must be delayed in accordance with section
409A(a)(2)(B)(i) of the Code and Treas. Reg. § 1.409A-1(c)(3)(v). Individual’s
status as a Specified Employee shall be determined by the Company in accordance
with procedures consistent with the requirements of Treas. Reg. § 1.409A-1(i) or
other applicable regulations or guidance issued by the Internal Revenue Service
pursuant to Code section 409A or 416(i); and

 

(b)           the “Delayed Payment Date” shall mean the date which is six
(6) months following the Individual’s Date of Termination.

 

IN WITNESS WHEREOF, the Company through its officer duly authorized, and each of
the undersigned Individuals, each intending to be legally bound, have duly
executed and delivered this Amendment to his respective Agreement, to be
effective as of January 1, 2008.

 

 

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

 

 

 

 

  /s/ Klaus M. Belohoubek

 

Its: Sr. Vice President - General Counsel

 

 

 

 

 

  /s/ Henry B. Tippie

 

Henry B. Tippie

 

 

 

 

 

  /s/ Denis McGlynn

 

Denis McGlynn

 

 

 

 

 

  /s/ Timothy R. Horne

 

Timothy R. Horne

 

 

 

 

 

  /s/ Klaus M. Belohoubek

 

Klaus M. Belohoubek

 

 

 

 

 

  /s/ Edward J. Sutor

 

Edward J. Sutor

 

3

--------------------------------------------------------------------------------